Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  May 25, 2011                                                                                         Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  141977(84)                                                                                           Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  ENGENIUS, INC. and ENGENIUS-EU,                                                                          Brian K. Zahra,
                                                                                                                      Justices
  LIMITED,
            Plaintiffs-Appellees,
  v                                                                 SC: 141977
                                                                    COA: 290682
                                                                    Wayne CC: 03-331133-CK
  FORD MOTOR COMPANY,
             Defendant-Appellant.
  _________________________________________/

          On order of the Court, the motion to partially confirm judgment is considered, and
  it is DENIED, because this Court is not persuaded that it should grant the requested relief
  at this time.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           May 25, 2011                        _________________________________________
         d0525                                                                 Clerk